UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


 AHMED ELSHAZLI,

                             Plaintiff,

                             v.                                  Case No. 1:19-cv-01831 (TNM)

 DISTRICT OF COLUMBIA, et al.,

                             Defendants.


                                          MEMORANDUM OPINION

         Ahmed Elshazli has sued the D.C. Government and two of its police officers for alleged

misconduct relating to his recent arrest. He brought claims under 28 U.S.C. § 1983 against

Metropolitan Police Officers John Javelle and Matthew Konkol, alleging that they used

excessive force in violation of his Fourth Amendment rights. Compl. 7–10. He also brought a

negligence claim against the officers and the District of Columbia, alleging that the officers

violated a national standard of care by improperly using a tactical “takedown” and applying

handcuffs too tightly during his arrest. Compl. 10–11.

         The officers filed for summary judgment on the § 1983 claim based on qualified

immunity, 1 and the District and officers moved to dismiss the negligence count for failure to

state a claim. Defs.’ Mot. for Summ. J. & Mot. to Dismiss (“Defs.’ Mot.”) 1, ECF No. 10. In

support of their Motion for Summary Judgment, the officers submitted bodycam footage for




1
  This Motion for Summary Judgment is being brought before discovery. The officers base their motion on
qualified immunity, which should be resolved at the “earliest possible stage in litigation.” Hunter v. Bryant, 502
U.S. 224, 227 (1991). When qualified immunity is at issue, “[s]uch pretrial matters as discovery are to be avoided if
possible, as ‘[i]nquiries of this kind can be peculiarly disruptive of effective government.’” Mitchell v. Forsyth, 472
U.S. 511, 526 (1985) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 817 (1982)).
three officers on the scene during Elshazli’s arrest, including videos from Officers Javelle,

Konkol, and Joseph Quinlan. Defs.’ Mot., Ex. 1–6.

       Based on the video record, no reasonable jury could find that the officers violated

Elshazli’s Fourth Amendment rights by using excessive force during his arrest. So the officers’

Motion for Summary Judgment will be granted. More, because Elshazli fails to state a claim for

negligence and because the Court may decline supplemental jurisdiction over the local common

law claim, the Court will dismiss Count II of Elshazli’s Complaint.

                                                  I.

       According to Elshazli’s Complaint, shortly after midnight one morning in early February

2018, he was driving his car when Officers Javelle and Konkol pulled him over. Compl. 4.

Elshazli “stopped his vehicle without incident or delay.” Id. Elshazli alleges that the officers

informed him that he had an outstanding arrest warrant in Virginia and then ordered him out of

his car. Id. Elshazli complied, but “questioned the validity of the warrant and whether or not the

Defendant officers had the correct person.” Id.

       “Immediately” after he questioned the warrant, the officers “aggressively tackled”

Elshazli to the ground, injuring his left shoulder. Id. at 5. While Elshazli lay on the ground, he

claims that the officers climbed on top of him and “unnecessarily twist[ed] his left arm . . .

causing further injury and pain to his left shoulder.” Id. He contends he continually questioned

why the officers tackled him. Id. After the officers handcuffed him, Elshazli alleges that he

complained to the officers that the cuffs were too tight. Id. They ignored him. Id.

       Elshazli says he continued to complain about the tightness of the handcuffs and pain in

his arm and shoulder after he was placed in the police cruiser. Id. After the police booked

Elshazli, they took him to Howard University Hospital. Id. He was diagnosed with “severe soft




                                                  2
tissue swelling of the elbow” and given painkillers and x-rays. Id. at 5–6. Once Elshazli was

released from custody, he sought more treatment for his injuries. Id. at 6. His doctors

recommended he undergo shoulder surgery. Id.

        But the bodycam video footage submitted by the officers tells a different story. Officers

Javelle and Konkol stopped Elshazli’s van after discovering that he had an outstanding,

extraditable warrant from Virginia. Defs.’ Mot., Ex. 1 at 2:03–2:15. The officers approached

the van, and Elshazli asked why they stopped him. Id. at 2:36–2:37. Officer Javelle promised to

“tell him in a second,” and asked to see Elshazli’s driver’s license. Id. at 2:44. After confirming

Elshazli’s identity, Javelle asked Elshazli to step out of the car. Id. at 2:53. Elshazli did so, id. at

3:01, but, contrary to his Complaint, he did not question the validity of the arrest warrant since

the officers had not yet told him that there was a warrant.

        The divergence in the stories grows from there. Once the officers and Elshazli reached

the back of the van, the officers did not “immediately” or aggressively tackle Elshazli to the

ground. Rather, while the officers were standing at the rear of the vehicle, the video shows

Konkol taking hold of Elshazli’s right wrist. Id. at 3:13. Javelle reached for Elshazli’s left arm

and started to tell him to put his hands behind his back, but Elshazli pulled his arm away. Id. at

3:17. At that point, Konkol told Elshazli, “Don’t resist,” and a moment later, “Stop resisting!

Stop resisting!” Defs.’ Mot., Ex. 2 at 2:46–2:49. The officers, apparently struggling, turned

Elshazli around to face the van and Elshazli placed his right hand against the back windshield.

Id. at 2:49–2:57. Officer Konkol reached for Elshazli’s right hand and began pulling it back. Id.

at 3:04. But Elshazli yelled, “No, wait a minute!” and pulled his hand away, placing it again on

the van. Id. at 3:05–3:07. The video then shows a struggle between Elshazli and Konkol as




                                                   3
Konkol tried to peel Elshazli’s hand off the back windshield to secure his arm behind his back.

Id. at 3:07–3:14.

       Next, Officer Quinlin pulled up and ran over to where Javelle and Konkol were

struggling with Elshazli. Defs.’ Mot., Ex. 3 at 2:13–2:20. Quinlin yelled “Put him down! Put

him down!” and began moving the other officers’ legs to clear a space on the ground. Id. at

2:28–2:35. Quinlin then grabbed Elshazli’s legs, Javelle and Konkol held Elshazli’s arms, and

the officers put Elshazli face-down on the ground. Id. at 2:36–2:40; Ex. 2 at 3:19–3:22. While

on the ground, Elshazli can be seen holding his right hand near his face, Ex. 1 at 4:14, and trying

to pull his legs away from Quinlin’s grasp, Ex. 3 at 2:49.

       Meanwhile, Officer Javelle, kneeling to Elshazli’s right, told him to “give us your other

arm” and reached for Elshazli’s right arm. Ex. 1 at 4:10. Elshazli did not do so. Instead, he

again pulled his arm away, trying to tuck it beneath his face or chest. Id. at 4:13–4:17. The

videos show the officers collectively struggling to prop Elshazli up to pull his hand out from

under him. Id. at 4:18–4:33; Ex. 2 at 3:58–4:07. The officers repeatedly told Elshazli to “give us

your other arm” and to “stop resisting.” Ex. 1 at 4:10–4:25. About one and half minutes after

initiating the arrest, the video shows one of the officers successfully pulling Elshazli’s right arm

behind his back and Officer Javelle securing the handcuffs. Id. at 4:39–4:55.

                                                 II.

                                                 A.

       To prevail on a motion for summary judgment, a movant must show that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is “genuine” if “a reasonable




                                                  4
jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. In cases

involving allegations of police officers’ use of excessive force, “a defendant’s motion for

summary judgment is to be denied only when, viewing the facts in the record and all reasonable

inferences derived therefrom in the light most favorable to the plaintiff, a reasonable jury could

conclude that the excessiveness of the force is so apparent that no reasonable officer could have

believed in the lawfulness of his actions.” Wardlaw v. Pickett, 1 F.3d 1297, 1303 (D.C. Cir.

1993).

         Generally, a court deciding a motion for summary judgment “must assume the truth of

all statements proffered by the non-movant except for conclusory allegations lacking any factual

basis in the record.” Dist. Intown Props. Ltd. P’ship v. District of Columbia, 198 F.3d 874, 878

(D.C. Cir. 1999). But not always. There is a “wrinkle” when the record includes a video of the

events and the video “quite clearly contradicts the version of the story told by [the plaintiff].”

Scott v. Harris, 550 U.S. 372, 378 (2007). In Scott, video evidence of “a Hollywood-style car

chase of the most frightening sort . . . blatantly contradicted” a plaintiff’s allegation that he was

driving carefully and safely while fleeing police. Id. at 380. The Court held there is an

obligation to view facts “in the light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” Id. (emphasis added). But when “opposing parties tell two

different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of ruling on a

motion for summary judgment.” Id.

                                                   B.

         A complaint survives a motion to dismiss if it “contain[s] sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Hurd v. District of




                                                   5
Columbia, 864 F.3d 671, 678 (D.C. Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). But a complaint containing only “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements” and factually void legal conclusions cannot

withstand a motion to dismiss. Iqbal, 556 U.S. at 678–79.


                                                 III.

                                                  A.


       Elshazli alleges that Officers Javelle and Konkol violated his Fourth Amendment rights

by using excessive force while arresting him. Compl. 7–10. The officers seek summary

judgment, claiming that they are entitled to qualified immunity on this claim. Defs.’ Mot. 6–13.

The Court agrees.

       Officers Javelle and Konkol are entitled to qualified immunity unless Elshazli can show

that (1) the officers violated a constitutional right; and (2) that the right was “clearly established”

at the time of the violation. Plumhoff v. Rickard, 572 U.S. 765, 778 (2014). A case involving

use of excessive force during an arrest implicates the Fourth Amendment right to be free from

unreasonable seizures. Graham v. Connor, 490 U.S. 386, 395 (1989). The Court must apply an

“objective reasonableness standard” to determine whether this right has been violated. Id. That

is, the Court must ask whether, “from the perspective of a reasonable officer on the scene, rather

than with the 20/20 vision of hindsight,” that officer’s use of force in this particular case was

“reasonable.” Id. at 396 (“Not every push or shove, even if it may later seem unnecessary in the

peace of a judge’s chambers, violates the Fourth Amendment.”) (cleaned up). The Court

determines the reasonableness of an officer’s actions based on the “facts and circumstances of

each particular case,” and considers such factors as “the severity of the crime at issue, whether




                                                   6
the suspect poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Id. at 396.

        Before determining whether the officers’ actions were reasonable here, the Court must

determine which set of facts to rely on for purposes of summary judgment. Elshazli’s narrative

casts himself as a compliant and confused victim. He claims that during a traffic stop, he “did

not resist,” he repeatedly requested more information from the police about the arrest warrant,

and his questions were rewarded with an aggressive and unnecessarily painful arrest. Compl. 4–

5, 8.

        But the videos reveal a different picture. To be sure, Elshazli may have been confused,

but he was certainly not compliant. After Officer Konkol began trying to handcuff Elshazli,

Elshazli pulled his arm away several times—ultimately hiding his arm between his body and the

ground to prevent the officers from cuffing him. Ex. 1 at 3:17, 4:13–4:17; Ex. 2 at 3:06–3:07.

Elshazli shouted “Why?” and “This isn’t right!” repeatedly throughout the arrest, but he never

told officers that he was trying to comply. Instead, he ignored repeated orders to “stop resisting”

and give them his arm. Contrary to Elshazli’s contention in his Complaint that the officers

tackled him “immediately” after he questioned the warrant, Compl. ¶ 18, the video shows that

the officers began by trying to secure Elshazli’s arms and only used a takedown after Elshazli

repeatedly pulled his arms away and struggled with the officers for more than 30 seconds, Ex. 1

at 3:15–3:50. And even when the officers did take him down to the ground, they were careful to

clear the area to prevent injury to Elshazli and themselves. Ex. 3 at 3:19–3:22.

        Officers Javelle, Konkol, and Quinlan submitted sworn affidavits attesting to the

accuracy of the bodycam footage. Defs.’ Mot., Ex. 4–6. Elshazli does not contend that the

videos have been altered or edited. Indeed, he agrees with the officers that the videos “fairly and




                                                  7
accurately depict the events that resulted in the arrest of Ahmed Elshazli.” Defs.’ Statement of

Undisputed Material Facts ¶ 1, ECF No. 10-1; Pl.’s Response to Defs’ Statement of Undisputed

Facts ¶ 1, ECF No. 12-1. Elshazli’s only objection to the video footage is that it is “not clear as

to the actions of the Plaintiff during the arrest.” Pl.’s Opp. 7. The Court has carefully reviewed

these videos and disagrees. There are numerous instances throughout the videos that plainly

show Elshazli pulling his hands, arms, and legs away from the officers’ grasp, see Ex. 1 at 3:17,

4:13–4:17; Ex. 2 at 3:06–3:07; Ex. 3 at 2:49, flatly contradicting Elshazli’s allegation that he

“did not resist” arrest, Compl. ¶ 43.

           Because trustworthy video footage exists that “blatantly contradicts” Elshazli’s story in

his Complaint, the Court will rely on the videos in the record rather than Elshazli’s narrative to

decide the officers’ motion. See Scott, 550 U.S. at 380. To do otherwise would blinker reality

and delay justice for all parties. Cf. Hunter v. Bryant, 502 U.S. 224, 227 (1991) (holding that

qualified immunity claims must be resolved at the “earliest possible stage in litigation”).

           Based on this video footage, the Court finds that Officers Javelle and Konkol acted

reasonably when they exerted some level of physical force to secure a suspect who was resisting

arrest. See Graham, 490 U.S. at 386 (stating that an officer may use “some degree of physical

coercion” when making an arrest). Even considering Elshazli’s age, lack of apparent weapons,

and the minor charges underlying the arrest warrant, 2 the officers had little choice but to act as

they did when he disobeyed their verbal commands. The D.C. Circuit and other judges of this

district have affirmed the reasonableness of officers’ use of similar, or even greater, degrees of

force while making an arrest. This Court follows their lead.




2
    According to the Complaint, the warrant stemmed from an unpaid traffic ticket from Virginia. Compl. ¶ 15.


                                                          8
         Consider Armbruster v. Frost, in which a video of an arrest showed an officer physically

subduing a resisting suspect. 962 F. Supp. 2d 105, 109 (D.D.C. 2013). While the suspect

repeatedly “lunged, rotated, and jerked herself away” from the arresting officer, the officer

“placed plaintiff on [a] car,” “pressed plaintiff back onto the car” when she tried to get up,

“brought her to the ground” with other officers when she tried to break free, and then planted

“his knee on plaintiff’s back for about twenty seconds while placing her in handcuffs.” Id. at

113–115. The court found that the officer’s use of force to subdue a person resisting arrest was

“reasonable under the circumstances” and did not “even come close to” excessive force. Id. at

113; see also Cromartie v. District of Columbia, 479 F. App’x 355, 357 (D.C. Cir. 2012)

(concluding that officers used “no more than the ordinary degree of physical coercion used by

police officers to effectuate an arrest” when a suspect was “slammed to the ground, handcuffed,

and forcibly kept on the ground” by the arresting officers); Oberwetter v. Hilliard, 639 F.3d 545,

548, 555 (D.C. Cir. 2011) (finding an officer did not use excessive force in an arrest when he

was “ripping apart [the arrestee’s] earbud, shoving her against a pillar, and violently twisting her

arm”).

         The officers’ conduct here falls well within the spectrum of reasonability. Here, the

videos do not show the officers “aggressively tackling” Elshazli without provocation, continuing

to exert force on him after they handcuffed him, or intentionally injuring him in any way. The

officers only began struggling with Elshazli once he started pulling his arms away from them and

refused to comply with their orders. Ex. 1 at 3:17. The takedown occurred only after less

extreme efforts to handcuff Elshazli were unsuccessful. Id. at 3:13–3:50. 3 And the officers

immediately stopped struggling with Elshazli once he was secured in handcuffs. Id. at 4:57.


3
  Perhaps it would have been preferable for the officers to advise Elshazli that he was under arrest and the basis of
the arrest before trying to handcuff him, but then again, there may be good officer safety justifications for not


                                                           9
         After Elshazli was handcuffed, the officers sought to pacify him by repeatedly telling him

to relax and breathe deeply, id. at 7:11–7:50, and by calmly explaining his warrant to him, id. at

5:50, 7:50–7:54. These are not the actions of unreasonable, out-of-control officers. By all

appearances, the officers used a proportional level of force to secure a suspect who was resisting

arrest. Based on this evidence, nothing suggests that the officers exerted force that was so

“apparently excessive” that “no reasonable officer could have believed in the lawfulness of his

actions.” Wardlaw, 1 F.3d at 1303. The officers are therefore entitled to qualified immunity and

summary judgment will be granted in their favor as to Count I.

                                                           B.

         Elshazli next alleges that Officers Javelle and Konkol, acting within their scope of

employment with the D.C. Government, violated a national standard of care by (1) “using a ‘take

down’ when it was not required by the circumstances and by executing it without the required

degree of skill and care,” and (2) inappropriately applying handcuffs to Elshazli without the

requisite degree of skill and care. Compl. 10–11. The District argues that this count should be

dismissed for failure to state a claim. Defs.’ Mot. 13. According to the District, under local law,

Elshazli cannot rely on the same facts underlying a claim for an intentional tort (like those facts

supporting Elshazli’s excessive force claim) to establish a negligence claim. Defs.’ Mot. 13.

Alternatively, Defendants urge the Court to use its discretion to decline supplemental jurisdiction

over Elshazli’s negligence claim. Defs.’ Reply 4 n.2.


informing a suspect that he is about to be detained. In any event, Elshazli points to no caselaw, and the Court is
aware of none, that would require officers to so advise a suspect prior to handcuffing him. Accord People v.
McKinney, 378 N.E.2d 1125, 1130 (Ill. App. Ct. 1978) (holding defendant could be convicted of resisting arrest
even without an officer telling him he was under arrest because a reasonable person “would have perceived the
officers’ intention to arrest him as they struggled to restrain and handcuff him. . . . Therefore, it was not necessary
for the officers to employ the specific words ‘You are under arrest,’ in order for defendant’s arrest to be properly
effectuated under the circumstances.”).




                                                           10
       The District contends that the District of Columbia v. Chinn, 839 A.2d 701 (D.C. 2003),

is fatal to Elshazli’s negligence claim. In Chinn, the D.C. Court of Appeals (“DCCA”) held that

in cases “involving the intentional use of force by police officers,” the trial court should not

instruct the jury on a negligence claim unless negligence is “distinctly pled and based upon at

least one factual scenario that presents an aspect of negligence apart from the use of excessive

force itself and violative of a distinct standard of care.” 839 A.2d at 711. The Court agrees that

Chinn applies and Elshazli’s claim must be dismissed.

       Although Elshazli distinctly pleads his excessive force and negligence claims, Elshazli

bases both claims on the same facts. His Complaint alleges that during the arrest, “Javelle and

Konkol acted intentionally and/or recklessly” when using a tactical takedown to arrest him and

handcuffing him too tightly. Compl. 6, 10–11. But under Chinn, that is not enough. A plaintiff

cannot distinguish his two claims merely by adding words like “standard of care” or

“recklessly.” See Chinn, 839 A.2d at 708. These words, without supporting facts, “are

conclusory and do not raise a cognizable claim of negligence.” Id.

       Elshazli alleges no particular facts that distinguish the officers’ intentional conduct from

their reckless conduct. No facts plausibly suggest that the takedown was anything but an

intentional use of physical force. See Compl. 4–7; Kelly v. Gaton, No. 19-cv-00023-CKK, 2019
WL 2329464, at *3–4 (D.D.C. May 31, 2019) (finding plaintiff’s allegation that an officer

executed a takedown in a “clumsy and unskillful manner” could not support a negligence claim

because the plaintiff “pled no facts which would establish that [the officer’s] use of force itself

was anything but intentional”).

       Nor are there allegations that the officers made some mistake of fact or engaged in other

reckless conduct while handcuffing Elshazli. Elshazli contends only that the officers “placed the




                                                 11
handcuffs unnecessarily tight on his wrist” and that the officers “ignored Plaintiff’s complaints

regarding the tightness of the handcuffs.” Compl. ¶¶ 21, 23. His Complaint alleges that these

facts reveal both that the officers used “excessive force in placing the Plaintiff in handcuffs” and

that the officers “violated the national standard of care by the inappropriate application of the

handcuffs.” 4 Compl. ¶¶ 34, 67. But Elshazli does not point to any distinct factual scenario that

supports finding that the officers acted negligently, rather than intentionally. Cf. Dormu v.

District of Columbia, 795 F. Supp. 2d 7, 28–31 (D.D.C. 2011) (determining that a plaintiff’s

negligence claim survived the Chinn test when he alleged that the officer “either intentionally or

recklessly failed to lock the handcuffs” because he alleged a “possible misperception of fact”).

         Elshazli responds that even if his negligence claim would be barred by Chinn, Chinn does

not prohibit alternative claims from being pled in a complaint but governs only which claims

may be submitted to the jury. Pl.’s Opp. 7–8. But the weight of the caselaw is against him.

While Chinn was decided post-jury verdict, the DCCA has also applied Chinn’s reasoning to

assess the adequacy of plaintiffs’ pleadings in a motion to dismiss. See Stewart-Veal v. District

of Columbia, 896 A.2d 232, 235 (D.C. 2006).

         In Stewart-Veal, the court, citing Chinn, affirmed that the plaintiff had failed to state a

negligence claim because she had not shown how the claim was “separate and distinct from [her]

false arrest claim.” Id. Although “the same course of conduct may support both” an intentional



4
  Elshazli’s Opposition to the officers’ motion seems to shift the characterization of his negligence claim from the
officers’ “inappropriate application of the handcuffs,” Compl. ¶ 67, to alleging that the officers “failed to address his
complaints regarding the tightness of the handcuffs,” Pl.’s Opp. 8. The Court cannot consider this new basis for
Elshazli’s negligence claim because “Plaintiff is not permitted to advance a claim in his Motion and Opposition that
was not alleged in his Complaint.” Richardson v. Capital One, N.A., 839 F. Supp. 2d 197, 202 (D.D.C. 2012); see
also Coleman v. Pension Benefit Guar. Corp., 94 F. Supp. 2d 18, 24 n.8 (D.D.C. 2000) (“[I]t is axiomatic that a
complaint may not be amended by the briefs in opposition to a motion to dismiss.” (quoting Morgan Distributing
Co., Inc. v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989)).




                                                           12
tort and negligence, the plaintiff was still required to allege facts in her complaint that the

defendant was “breaching another recognized duty owed to the plaintiff” and not “merely

recharacterize[ing]” an intentional claim as negligence. Id. at 235–36 (internal quotations

removed). Elshazli’s Complaint does not clear this bar.

         Other judges in this district have also applied Chinn to assess the adequacy of plaintiffs’

pleadings. See, e.g., Kenley v. District of Columbia, 83 F. Supp. 3d 20, 46 (D.D.C. 2015);

Hargraves v. District of Columbia, No 12-cv-1459-BAH, 2013 WL 12333597, at *2 (D.D.C.

July 3, 2013); Hall v. Lanier, 708 F. Supp. 2d 28, 31–32 (D.D.C. 2010); Rice v. District of

Columbia, 715 F. Supp. 2d 127, 131–32 (D.D.C. 2010). Because Elshazli fails to plead any facts

that would distinguish the officers’ use of excessive force from their allegedly negligent conduct,

his negligence claims must be dismissed. See Lucas v. District of Columbia, 505 F. Supp. 2d
122, 126–27 (D.D.C. 2007) (dismissing plaintiff’s negligence claim because “any negligence

claim must be based on facts that are different from the alleged excessive force”).

         Even putting Chinn aside, the Court would dismiss Elshazli’s negligence claim based on

its authority to decline supplemental jurisdiction. Because the Court will grant summary

judgment on the only federal claim here, the Court may decline to exercise supplemental

jurisdiction over Elshazli’s remaining common law claim. 5 See 28 U.S.C. § 1367(c)(3) (“A

district court may decline to exercise supplemental jurisdiction over [claims outside of its

original jurisdiction] if . . . the district court has dismissed all claims over which it has original

jurisdiction.”). Generally, when “all federal-law claims are eliminated before trial, the balance

of factors to be considered under the pendent jurisdiction doctrine—judicial economy,


5
  Elshazli, as a Virginia resident, Compl. ¶ 7, may have been able to bring this case under the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332(c). But he does not invoke it, see Compl. ¶¶ 3–6, nor does he plead the
citizenship of the individual officers and thus has not established that complete diversity of citizenship exists. See
Mesumbe v. Howard Univ., 706 F. Supp. 2d 86, 93 (D.D.C. 2010).


                                                           13
convenience, fairness, and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

       That is the case here. There is no apparent difference in convenience for the parties by

litigating this case in local versus federal court. Elshazli will not be prejudiced by the dismissal

because the statute of limitations for any claim over which this Court had supplemental

jurisdiction is tolled while the case has been pending and for thirty days after the claim is

dismissed. See 28 U.S.C. § 1367(d). As for judicial economy, this case has only been pending

here for a short time and the parties have invested no resources in discovery. Finally, because

Elshazli’s negligence claim raises an issue of D.C. common law, this case presents a local issue

that would be better resolved by local jurists. See Dyson v. District of Columbia, 808 F. Supp.
2d 84, 88–89 (D.D.C. 2011) (declining supplemental jurisdiction over claims arising from D.C.

law because “the remaining issues are best resolved by the state court”). The Court will, then,

dismiss Elshazli’s negligence claim without prejudice so that he may bring the claim in the

Superior Court for the District of Columbia.

                                                 IV.


       For all these reasons, Officers Javelle and Konkol’s Motion for Summary Judgment on

Count I of the Complaint will be granted. Count II of the Complaint is hereby dismissed without

prejudice. A separate order will issue.



                                                                             2019.11.21
                                                                             10:52:50 -05'00'
Dated: November 21, 2019                               TREVOR N. McFADDEN, U.S.D.J.




                                                 14